ORDER
PER CURIAM.
Yodoran Harris (Defendant) appeals from the judgments upon his convictions by a jury of forcible sodomy, Section 566.060, RSMo 2000, armed criminal action, Section 571.015, RSMo 2000, class A felony assault in the first degree, Section 565.050, RSMo 2000, armed criminal action, Section 571.015, RSMo 2000, and felonious restraint, Section 565.120, RSMo 2000. The trial court found Defendant to be a persistent offender pursuant to Section 558.016, RSMo 2000, and sentenced him to life imprisonment on the forcible sodomy and concurrent twenty-year terms of imprisonment on each of the four remaining counts to be served consecutive to his life sentence. Defendant contends there was insufficient evident to prove he inflicted serious physical injury upon the victim. Defendant also contends the trial court erred in convicting Defendant of both forcible sodomy and assault in the first degree because the serious physical injury required for the commission of both crimes was the same act of choking the victim.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).